Citation Nr: 1741768	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-43 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary artery disease prior to March 31, 2014, and in excess of 30 percent from March 31, 2014.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and K.K.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from April 1998 to August 1998, December 2001 to December 2002, and January 2004 to March 2004 with additional periods of active duty training for (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard of West Virginia.  The Veteran received multiple awards and medals including the Armed Forces Reserve Medal with M Device and the Army Reserve Components Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in July 2010, and the Veteran, his spouse, and K.K. testified before the Board at an October 2011 Travel Board Hearing.  Transcripts of the hearings have been associated with the claims file.

The case was previously before the Board in November 2013, at which time, the Board remanded the issue of entitlement to an increased initial evaluation for coronary artery disease to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the current severity of the Veteran's coronary artery disease.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2014, a Decision Review Officer (DRO) increased the Veteran's rating to 30 percent for coronary artery disease effective March 31, 2014.  Because the increase in evaluation of the Veteran's coronary artery disease does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to March 7, 2008, the Veteran's coronary artery disease resulted in an ejection fraction of 30 to 50 percent.  The Veteran's disability did not result in workloads of less than 11 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope due to coronary artery disease; and there was no evidence of cardiac hypertrophy or dilation.

2. From March 7, 2008 to March 30, 2014, the Veteran's coronary artery disease reflects evidence of mild cardiac dilation on an echocardiogram.  The Veteran's disability did not result in more than one episode of acute congestive heart failure in the past year; his disability did not result in workloads of less than 11 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope due to coronary artery disease.

3. From March 31, 2014, the Veteran's coronary artery disease did not result in more than one episode of acute congestive heart failure in the past year; he did not have a workload of less than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope due to coronary artery disease; and he did not have left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1. Prior to March 7, 2008, the criteria for a 60 percent rating for coronary artery disease have been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.104, Diagnostic Code 7005 (2016).

2. From March 7, 2008 to March 30, 2014, the criteria for a 30 percent rating for coronary artery disease have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.104, Diagnostic Code 7005.

3. From March 31, 2014, the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.104, Diagnostic Code 7005.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in December 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent VA examinations in May 2008, August 2010, and March 2014.  The examinations include objective findings necessary for rating purposes and discuss the functional effects due to the Veteran's coronary artery disease.  See 38 C.F.R. § 4.104; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The record reflects that the Veteran failed to report for two scheduled VA examinations in November 2015 and February 2017.  The Veteran did not provide an explanation for his failure to report for the VA examinations.  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that when the examination is scheduled in conjunction with an original claim, a reopened claim for a benefit, which was previously disallowed, or a claim for increase, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  38 C.F.R. § 3.655(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the record does not contain a VA examination more recent than March 2014 to address the claim for an increased rating for coronary artery disease, the Board will proceed with a decision.

As noted in the introduction, in November 2013 the claim was remanded for a VA examination to address the severity of the Veteran's coronary artery disease.  The RO attempted to schedule the Veteran for a VA examination in November 2015 and February 2017, and as discussed above, the Veteran failed to report to the examinations and offered no explanation for his failure to report to the examinations.  Therefore, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Initial Rating for Coronary Artery Disease

The Veteran seeks a rating in excess of 10 percent prior to March 31, 2014, and in excess of 30 percent from March 31, 2014 for his service connected coronary artery disease.  At the October 2011 Travel Board Hearing, the Veteran testified that his condition had worsened.  The Veteran testified that he did not think that stress tests were an accurate measurement of the condition of his heart because he had a heart attack in May 2010, a few weeks after having a stress test, which indicated that he was in good shape.

In an October 2011 statement, the Veteran stated that regardless of how he had performed during stress tests and echocardiograms, he continued to experience symptoms related to his heart condition including, angina and tiredness.  He stated that he had been repeatedly told that he was in good cardiac health after his heart attack in service.  He stated that in March 2010, he received a clean bill of health from the VA cardiology team, and in May 2010, he was hospitalized after a weekend of having mini-heart attacks.  At that time, another stent was placed to correct a 95 percent blockage in one artery and angioplasty was performed to open a 40 percent blockage in the other artery.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for coronary artery disease with an evaluation of 10 percent was granted in a July 2008 rating decision, effective November 13, 2007.  A notice of disagreement of the initial rating was received in January 2009.  A supplemental statement of the case issued in September 2010 continued the 10 percent rating for the Veteran's coronary artery disease.  A rating decision issued in May 2014 increased the disability rating to 30 percent effective March 31, 2014.  Supplemental statements of the case issued in May 2014 and February 2017 continued the 10 percent rating prior to March 31, 2014, and the 30 percent rating from March 31, 2014 for the Veteran's coronary artery disease.

The Veteran's coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 percent rating is assigned for documented coronary artery disease when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating is assigned for documented coronary artery disease when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.  A 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for documented coronary artery disease resulting in: chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Board has carefully reviewed the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds the evidence in this case warrants a 60 percent rating prior to March 7, 2008, and warrants a rating of 30 percent from March 7, 2008 to March 31, 2014.  The Board further finds that the evidence in this case does not warrant a rating in excess of 30 percent thereafter.

The Veteran served in the United States Army from April 1998 to August 1998, December 2001 to December 2002, and January 2004 to March 2004 with additional periods of ACDUTRA and INACDUTRA with the Army National Guard of West Virginia.  Service treatment records in July 2007 reflect that the Veteran suffered an acute myocardial infarction during training with the Army National Guard of West Virginia.

Private treatment records in July 2007 reflect a diagnosis of ST elevation myocardial infarction, status post primary percutaneous coronary intervention for acute inferolateral wall myocardial infarction, status post percutaneous coronary intervention and stent to the mid right coronary artery, status post percutaneous coronary intervention and stent to the proximal left anterior descending coronary artery.  The treatment provider noted that the Veteran developed chest pain following training in the National Guard.  An electrocardiogram (EKG) showed ST elevations acute inferolateral wall myocardial infarction.  The Veteran received a cypher stent to the proximal left anterior descending coronary artery (LAD) and a cypher stent to the mid right coronary artery (RCA).  An EKG was performed which showed features consistent with ischemic cardiomyopathy.  The Veteran's ejection fraction was estimated at 40 percent.  A few days later, a repeat EKG showed possible ST elevation in lateral loads.  The Veteran was taken back to the catheter laboratory for a second look, which demonstrated a patent RCA and LAD stent, and no further intervention was performed.

A September 2007 private treatment provider (Dr. D.C.) opined that the Veteran's July 2007 myocardial infarction resulted in left ventricular dysfunction.  The Veteran reported residual symptoms of palpitations, chest discomfort and dizziness.  The treatment provider advised the Veteran to refrain from strenuous physical activities, and opined that the Veteran could not return to active military duty with strenuous activities that accompany active duty, until at least January 2008 or possibly longer, depending on the Veteran's cardiac status at that time.

A September 2007 private treatment records reflect a diagnosis of coronary artery disease.  The Veteran underwent twenty-one hours and 43 minutes of cardiac rhythm monitoring.  The treatment provider (Dr. J.K.) noted underlying cardiac rhythm was sinus.  The treatment provider also noted rare, asymptomatic ventricular ectopic beats, no supra ventricular arrhythmias.  The treatment provider opined that the Veteran's symptoms correlated with ectopy-free sinus rhythm.

A March 2008 VA cardiology diagnostic study consultation note reflected a diagnosis of coronary artery disease.  An echocardiogram revealed that the right ventricle was mildly dilated, and the left and right atria were borderline dilated.  The treatment provider noted that the Veteran had ischemic cardiomyopathy with left ventricular ejection fraction of 40 percent in 2007, status post percutaneous coronary intervention (PCI) of left anterior descending coronary artery (LAD) and right coronary artery (RCA).  The treatment provider noted that the Veteran had left ventricular ejection fraction of 60 to 65 percent.

A February 2008 private treatment opinion reflected than an echocardiogram revealed sinus rhythm with nonspecific T-wave changes in the inferior and lateral precordial leads.  The treatment provider (Dr. D.C.) noted that it had not significantly changed from November 2007.  The Veteran reported that he had vague chest pressure with skipped beats.  He had severe chest pain, which occurred approximately three times per day, and lasted for one minute.  The treatment provider noted that the chest pain did not last long enough for the Veteran to take nitroglycerin.  The Veteran also reported that he had blurred vision, which had become increasingly frequent.  He also had trouble sleeping, was tired each day, and was exhausted by 3:00 pm.  The treatment provider noted that the Veteran had exertional dyspnea when walking up one flight of stairs.  The treatment provider noted that the Veteran took medication to treat his heart condition.  The treatment provider noted that the Veteran continued to have symptoms of chest pain and exertional dyspnea, and opined that it was worrisome for recurrent coronary artery disease.

The Veteran was afforded a VA examination at the Ohio State University Medical Center in May 2008.  The examination reflected a diagnosis of coronary artery disease.  The examiner noted that the Veteran had a heart attack in 2007, and had a stent placed in his heart.  An electrocardiogram was negative for ischemia.  The Veteran complained of chest pain with exertion after going up a flight of stairs or playing with his son.  He reported that he had shortness of breath with little exertion.  The examiner noted that the Veteran underwent a stress test, which was normal with 14 METs.  The treatment provider noted that the test was clinically negative for angina.

VA treatment records reflect that the Veteran underwent a cardiology nuclear stress test in August 2009.  The examiner opined that the stress test was probably negative for ischemia by echocardiogram criteria at 93 percent of the predicted maximum heart rate and 13 METS.  An echocardiogram reflected normal sinus rhythm, non-specific ST and T-wave abnormalities.  The treatment provider noted that the Veteran performed at a level of 13 METs.  The Veteran reported that he experienced dyspnea and fatigue during the stress test.

The Veteran was afforded a VA examination in August 2010.  The examination reflected a diagnosis of coronary artery disease.  The examiner noted that the Veteran had a history of coronary artery disease and myocardial infarction.  The Veteran had an acute coronary event in May 2010, and underwent intracoronary stent placement.  The Veteran's cardia enzymes were mildly elevated with no significant echocardiogram changes.  The Veteran had two stents place previously.  The Veteran reported that he had some shortness of breath with mild exertion.  He also reported fatigue and poor exercise tolerance.  The Veteran did not undergo a stress test at the time of the examination.  The examiner noted that the Veteran underwent an exercise stress test in August 2009, and performed at a level of 13 METs.  The Veteran also had left ventricular dysfunction with an ejection fraction of 68 percent in August 2009.

VA treatment records reflect that the Veteran underwent a stress test in March 2011.  The Veteran reported that he felt fatigue during the stress test.  The treatment provider noted that the Veteran performed at a level of 11.70 METs, and had a left ventricular ejection fraction of 68 percent.  The examiner noted that the Veteran had a normal echocardiogram response to exercise at the MET and heart rate level.

The Veteran was afforded a VA examination in March 2014.  The examination reflects a diagnosis of coronary artery disease.  The Veteran reported that he felt dyspnea, fatigue, and chest pressure with moderate exertion, when lifting, walking for prolonged periods and climbing stairs.  The examiner noted that the Veteran had other comorbidities, which impacted his METs that included backache, plantar fasciitis and knee pain.  The examiner opined, therefore, that the Veteran's ejection fraction was more indicative of his cardiac function.  The Veteran did not undergo an exercise stress test at the time of the examination.  The examiner noted that Veteran reported that he experienced dyspnea, fatigue, angina at 5 to 7 METs.  The examiner noted that an April 2014 echocardiogram did not reflect evidence of cardiac hypertrophy or dilation.  In an April 2014 addendum opinion to the March 2014 VA examination, the March 2014 examiner noted that the Veteran had left ventricular ejection fraction of 55 to 60 percent. 

VA treatment records in May 2016 reflect that the Veteran underwent a cardiology preoperative evaluation consultation.  The treatment provider noted that the Veteran had coronary artery disease status post remote myocardial infarctions, with a history of three stents.  The first two stents were placed in the Veteran's left anterior descending and right coronary artery in 2007.  The third stent was placed in 2010 in the Veteran's obtuse marginal.  The treatment provider noted that the Veteran had preserved left ventricular systolic function.  The Veteran had a stress test in March 2011, in that facility, which reflected an ejection fraction of 68 percent, and the Veteran, performed at a level of 11.7 METs.  The treatment provider noted that an April 2014 echocardiogram reflected an ejection fraction of 55 to 60 percent with no significant valvular disease.  The treatment provider noted that the Veteran described occasional chest pain, that was digestive or gas like, but not exertional.  The treatment provider opined that the Veteran's chest pain was not exertional chest pain, or angina.  The treatment provider noted that the Veteran walked daily up to two miles, and climbed one to two flights of stairs without chest pain.  The treatment provider noted that the Veteran did not have shortness of breath, or symptoms of heart failure or cardiac symptoms.  The treatment provider noted that the Veteran was able to do greater than 4 METs of activity without any cardiac symptoms.

In this case, resolving reasonable doubt in favor of the Veteran, the Board finds that prior to March 7, 2008, a 60 percent rating, but no higher is warranted, based upon July 2007 treatment records, which reflected that the Veteran's ejection fraction was estimated at 40 percent.  As such, the Board finds that the criteria for a 60 percent rating prior to March 7, 2008 have been approximated.  The Board notes that the record for the time period prior to March 7, 2008, does not contain findings that support the assignment of a 100 percent rating under Diagnostic Code 7005, such as chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; a left ventricular dysfunction with an ejection fraction of less than 30 percent.

Resolving reasonable doubt in favor of the Veteran, the Board finds that from March 7, 2008 to March 30, 2014, a 30 percent rating, but no higher is warranted based upon March 2008 treatment records which reflected that an echocardiogram revealed that the Veteran's right ventricle was mildly dilated, and the left and right atria were borderline dilated.  As such, the Board finds that the criteria for 30 percent rating from March 7, 2008 to March 30, 2014 have been approximated.  The Board notes that the record for the time period from March 7, 2008 to March 30, 2014, does not contain findings that support the assignment of a 60 percent rating under Diagnostic Code 7005, such as more than one episode of congestive heart failure within a year or the disability results in workload of greater than 3 METs (metabolic equivalent) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The Board finds that a rating in excess of 30 percent is not warranted from March 31, 2014.  From March 31, 2014, the record does not contain findings that support the assignment of a rating in excess of 30 percent under Diagnostic Code 7005, such as more than one episode of congestive heart failure within a year or the disability results in workload of greater than 3 METs (metabolic equivalent) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The evidence reflects that the Veteran did not have more than one episode of congestive heart failure in the past year; his disability did not result in a workload of less than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Finally, the evidence reflects that the Veteran did not have a left ventricular dysfunction with an ejection fraction of less than 55 percent.

For the reasons set forth above, the Board finds that a 60 percent rating is warranted for coronary artery disease for the initial rating period prior to March 7, 2008, and a 30 percent rating for coronary artery disease is warranted from March 7, 2008 to March 30, 2014.  The Board finds that a rating in excess of 30 percent is not warranted from March 31, 2014.










							(Continued on the next page)

ORDER

Prior to March 7, 2008, entitlement to an initial 60 percent rating for coronary artery disease is granted, subject to regulations governing the payment of monetary benefits.

From March 7, 2008 to March 30, 2014, entitlement to a 30 percent rating for coronary artery disease is granted, subject to regulations governing the payment of monetary benefits.

From March 31, 2014, entitlement to a rating in excess of 30 percent for coronary artery disease is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


